                                                                       United States District Court
                                                                         Southern District of Texas
                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS                            ENTERED
                           LAREDO DIVISION                                January 19, 2021
                                                                         Nathan Ochsner, Clerk

UNITED STATES OF AMERICA                §
                                        §
versus                                  §         Case No. 5:21−mj−00113
                                        §
Jerry Perez                             §

                       ORDER APPOINTING COUNSEL


       Because the Material Witness(es), Karina Uribe−Medrano, have satisfied this
court that (s)he is financially unable to employ counsel and does not wish to waive
counsel, and because the interests of justice so require, an attorney is hereby
APPOINTED to represent this person in the above designated case.

                        Attorney appointed: Roberto Balli

       The appointment SHALL remain in effect until terminated or a substitute
attorney is appointed or makes an appearance herein on behalf of the Material
Witness(es).


     Signed on January 19, 2021.
